DETAILED ACTION
This Office action is First Office action on the merits for Application 16747076, filed January 20, 2020. Claims 1-9, 12-13, 15, 19-26 are pending and have been examined.  Claims 1-9, 12-13, 15, 19-26 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-13, 15, 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding independent claim 8:
STEP 1:
The claim is directed to a method, which is statutory.
Step 2A Prong One:
The claim recites:
reformatting, 

obtaining, 

performing, 

generating, 

performing, 

which all fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
by the neural network processing circuitry; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
by the neural network processing circuitry; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 8 is not patent eligible.


Regarding independent claim 1:
STEP 1:
The claim is directed to a device (machine), which is statutory.
Step 2A Prong One:
The claim recites:
A device for performing a convolution operation of a neural network, the device comprising: 

perform element-wise multiplications between a feature vector of the transformed input feature map and a weight vector of a transformed weight kernel obtained based on the Winograd transform; and 
add results of the element-wise multiplications, the element-wise multiplications being performed channel-by-channel with respect to the feature vector including feature values on a same position in the plurality of channels of the transformed input feature map.

which all fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
neural network processing circuitry configured to; 
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
neural network processing circuitry configured to; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 1 is not patent eligible.


Regarding independent claim 20:
STEP 1:
The claim is directed to a device (machine), which is statutory.
Step 2A Prong One:
The claim recites:

performing the element-wise dot product with respect to each feature beam including corresponding elements in a plurality of channels of the input feature map.

which all fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
neural network processing circuitry configured to; 
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
neural network processing circuitry configured to; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 20 is not patent eligible.

Regarding claim 2:
Step 2A Prong One:
The claim recites:


adds results of the element-wise multiplications, 

the input feature values and the weights having a non-zero value, and the weight vector corresponding to the feature vector.

which fall in the mathematical calculations category of judicial exceptions, or in the alternative, a mental process. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
neural network processing circuitry configured to; 
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
neural network processing circuitry configured to; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 2 is not patent eligible.

Regarding claim 3:
Step 2A Prong One:
The claim recites:


which fall in the mathematical calculations category of judicial exceptions, or in the alternative, a mental process. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
neural network circuitry is further configured to; 
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
neural network circuitry is further configured to; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 3 is not patent eligible.


Regarding claim 4:
Step 2A Prong One:
The claim recites:


which falls in the mental process category of judicial exceptions. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
neural network processing circuitry is further configured to; 
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
neural network processing circuitry is further configured to; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 4 is not patent eligible.

Regarding claim 5:
Step 2A Prong One:
The claim recites:


which falls in the mental process category of judicial exceptions. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
neural network processing circuitry is further configured to; 
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
neural network processing circuitry is further configured to; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 5 is not patent eligible.


Regarding claim 6:
Step 2A Prong One:
The claim recites:
by reverse reformatting output feature values based on a position of a corresponding one of the plurality of weight vectors and configured to perform a Winograd reverse transform on the transformed output feature map.

which falls in the mental process category of judicial exceptions. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
neural network processing circuitry is further configured to; 
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
neural network processing circuitry is further configured to; 
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 6 is not patent eligible.


Regarding claim 7:
Step 2A Prong One:
The claim recites:


which falls in the mental process category of judicial exceptions. 
	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:

The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	

The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 7 is not patent eligible.


Regarding claim 9:
Step 2A Prong One:
The claim recites:

wherein the performing of the dot product comprises: sequentially performing, 
adding, sequentially generated multiplication results.

which fall in the mathematical calculations category of judicial exceptions, or in the alternative, the mental process category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
by the neural network processing circuitry,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
by the neural network processing circuitry,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 9 is not patent eligible.



Regarding claim 12:
Step 2A Prong One:
The claim recites:
wherein performing the element-wise multiplications comprises performing, 
.

which fall in the mathematical calculations category of judicial exceptions, or in the alternative, the mental process category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
by the neural network processing circuitry,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
by the neural network processing circuitry,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 12 is not patent eligible.


Regarding claim 13:
Step 2A Prong One:
The claim recites:
wherein obtaining the Winograd-transformed input feature map comprises generating, 
which fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
by the neural network processing circuitry,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
by the neural network processing circuitry,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 13 is not patent eligible.

Regarding claim 15:
Step 2A Prong One:
The claim recites:
wherein performing the dot product comprises performing in parallel, 
.

which fall in the mathematical calculations category of judicial exceptions, or in the alternative, the mental process category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
by the neural network processing circuitry,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
by the neural network processing circuitry,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 15 is not patent eligible.


Regarding claim 19:
Step 2A Prong One:
The claim recites:
determining, mental process category) 
performing the dot product comprises, performing sequentially, mathematical calculations category)
adding sequentially, by the neural network processing circuitry, multiplication results of the element-wise multiplications; and  (mathematical calculations category)
skipping an element-wise multiplication with respect to a channel having at least one of a feature value having a zero value and a weight having a zero value, and when the proportion of zero values is less than the reference value, (mental process category)
the performing of the dot product comprises simultaneously performing element-wise multiplications channel-by-channel on the feature values of the first feature beam and the weights of the first weight beam and adding the multiplication results. (mathematical calculations category)
which fall in the mathematical calculations category of judicial exceptions, or in the alternative, the mental process category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
by the neural network processing circuitry,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
by the neural network processing circuitry,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 19 is not patent eligible.


Regarding claim 21:
Step 2A Prong One:
The claim recites:
mathematical calculations category) 

mental process category)

which fall in the mathematical calculations category of judicial exceptions, or in the alternative, the mental process category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
the neural network processing circuitry includes a plurality of processing elements each configured to
the neural network processing circuitry is further configured to,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
the neural network processing circuitry includes a plurality of processing elements each configured to
the neural network processing circuitry is further configured to,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 21 is not patent eligible.


Regarding claim 22:
Step 2A Prong One:
The claim recites:
mathematical calculations category) 

which fall in the mathematical calculations category of judicial exceptions, or in the alternative, the mental process category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
each of the plurality of processing elements is configured to,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
each of the plurality of processing elements is configured to,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 22 is not patent eligible.


Regarding claim 23:
Step 2A Prong One:
The claim recites:
mental process category) 

which fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
each of the plurality of processing elements is configured to,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
each of the plurality of processing elements is configured to,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 23 is not patent eligible.


Regarding claim 24:
Step 2A Prong One:
The claim recites:
mental process category) 
which fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
the neural network processing circuitry is further configured to,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
the neural network processing circuitry is further configured to,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 24 is not patent eligible.


Regarding claim 25:
Step 2A Prong One:
The claim recites:
mental process category) 
which fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
the neural network processing circuitry is further configured to,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
the neural network processing circuitry is further configured to,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 25 is not patent eligible.


Regarding claim 26:
Step 2A Prong One:
The claim recites:
the neural network further comprises a classifier that identifies a classification of an input, and mental process category) 
which fall in the mental process category of judicial exceptions, or in the alternative, the mathematical calculations category of judicial exceptions. 
. 	 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application, as follows. The claim also recites the additional element:
the neural network processing circuitry is further configured to,  
The limitation performs the following method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
A practical application requires an additional element (s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim recites:	
the neural network processing circuitry is further configured to,
The limitations perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processing circuitry is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.  This additional element is not significantly more because it does not impose any meaningful limits on practicing the abstract idea.  

No other additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception.  
 Thus claim 26 is not patent eligible.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Initially, the Examiner remarks that the phrase, “neural network processing circuitry is configured to,” is not interpreted to invoke 35 U.S.C. 112(f), as follows.  MPEP 2181, section I, part A, recites, “ If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply. ...” and “The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.);” Accordingly, the phrase, “neural network processing circuitry is configured to,” is not interpreted to invoke 35 U.S.C. 112(f),


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 21:
a plurality of processing elements each configured to...
Claim 22:
the plurality of processing elements is configured to...

Claim 23:
the plurality of processing elements each configured to...

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 19, 20-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 3: 
The claim recites in line 1, “the neural network circuitry.” The term has insufficient antecedent basis. The term appears to want to be, “the neural network processing circuitry.”

Regarding claim 19: 
The claim recites in lines 2-3, “a proportion of zero values among the feature values and a proportion of zero values among the weights.” The term has insufficient antecedent basis. Then, in line 4, the claim recites, ”the proportion of zero values.” The antecedent basis is unclear because the claim previously recites two different proportions of zero values. Also, line13 also recites, ”the proportion of zero values.” The antecedent basis is unclear because the claim previously recites two different proportions of zero values.

Regarding claim 20: 
The claim recites in line 6, “each feature beam.” The claim has no previously mentioned feature beam. The term has insufficient antecedent basis.

Dependent claims inherit the defects of their parent and intermediate claims, and thus are rejected for the same reasons.

Claims 21, 22, 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 21, 22, 23: 
Claim 21:
a plurality of processing elements each configured to...
Claim 22:
the plurality of processing elements is configured to...

Claim 23:
the plurality of processing elements each configured to...
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification recites that the device is implemented on a general purpose processor (especially see paragraph 0030, “[0030] In some example embodiments, the neural network processing circuitry 130 may include hardware such as logic circuits; a hardware/software combination, such as a processor executing software; or a combination thereof. For example, a processor may include, but is not limited to, a central processing unit (CPU), an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, application-specific integrated circuit (ASIC), and the like. ”).


Further, MPEP 2181 recites:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Thus the specification must explicitly disclose the algorithm for performing the claimed functions, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  Just because an ordinary artisan could develop the acts is not sufficient. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. There are no boundaries or limits imposed by the structure, material, or acts. The claim will cover all ways of performing a function, both known and unknown. Therefore, such an unbounded limitation renders the claim indefinite.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 21-23, as described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The specification recites that the device is only implemented on a general purpose processor (especially paragraph 0030, shown above).

Further, MPEP 2181 recites:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The specification must disclose the computer and algorithm (e.g., the necessary steps and flowchart) that perform the claimed function in sufficient detail that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. Failure to disclose adequate structure in the specification signals a lack of written description for that limitation. That is because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. When a means-type limitation is rejected as indefinite under section 112(b) because there is no corresponding structure or an inadequate disclosure of corresponding structure for a 112(f) limitation, a rejection should also be made under section 112(a) based on failure to provide a written description for the claim.


Claim Objections 
Claim 20 is objected to for the following minor informality. The claim recites in line 4, “...a input feature map...”  The phrase appears to want to be, “...an input feature map...”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 15, 20, 21, 22, 23, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (U.S. Patent Application Publication 20170344876) in view of Lebedev (Vadim Lebedev, “Algorithms for speeding up convolutional neural networks,” 2018, Skolkovo Institute of Science and Technology, 106 pages).

Regarding independent claim 8:
Brothers teaches:
A method of operating a device including neural network processing circuitry for performing a convolution operation of a neural network, the method comprising (figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

)

figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

)figure 1 shows a transformed weight kernel,

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... ) same citations as directly above) 

obtaining, by the neural network processing circuitry, a Winograd-transformed input feature map (paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain” and figure 1 shows a feature map 101c transformed by IDP 102c into the Winograd domain, transformed feature map 2,

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale


); 

figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

),paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain” and figure 1 shows a feature map 101c transformed by IDP 102c into the Winograd domain, transformed feature map 2,

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale


);

figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

)

performing, by the neural network processing circuitry, a Winograd reverse transform on the output feature map (figure 1 shows reverse Winograd transform on the output feature map 103, this process appears to have been well known

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph [0035]... There is also some overhead in transforming the output matrix back from Winograd to linear domain, but the cost of the output transformation is already very low... )

Brothers does not specifically teach:
reformatting, plurality of weight beams by grouping weights in corresponding positions in a plurality of channels of the at least one 

performing, 

generating, 

Lebedev teaches:
reformatting, plurality of weight beams by grouping weights in corresponding positions in a plurality of channels of the at least one page 6, equation 1.5 suggests a plurality of vectors W (Weight Beams) and a plurality of vectors U (feature beams), 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

);

performing, 
(page 6, equation 1.5 suggests a plurality of vectors W (Weight Beams) and a plurality of vectors U (feature beams) being used in a dot product, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale


);

generating, 
(page 6, equation 1.5 suggests a plurality of vectors W (Weight Beams) and a plurality of vectors U (feature beams) being used in a dot product, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows reformatting the results into a complete channel in the V block of channels,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

); 

The art of Brothers and the art of Lebedev are analogous art because they are both directed to convolutional neural networks, as the claimed invention is.

The motivation to use the teachings of Levbedev with the teachings of Brothers would have been the benefits recited in Lebedev including modifications to convolution to build faster models (page 6):

    PNG
    media_image5.png
    62
    640
    media_image5.png
    Greyscale


Therefore, because the references are analogous art as discussed above, and there is motivation to combine the teachings as discussed above, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Lebedev with the teachings of Brothers to obtain the claimed invention.

Regarding independent claim 1:
Brothers teaches:
neural network processing circuitry configured to, generate a transformed input feature map by performing a Winograd transform on an input feature map, the transformed input feature map including a plurality of channels, each having a matrix form 
(paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain” and figure 1 shows a feature map 101c transformed by IDP 102c into the Winograd domain, transformed feature map 2,

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale


And feature map with multiple channels, each in matrix form,

    PNG
    media_image6.png
    488
    751
    media_image6.png
    Greyscale

)

perform element-wise multiplications between a feature vector of the transformed input feature map and a weight vector of a transformed weight kernel obtained based on the Winograd transform (figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, convolution is a dot product, which is element-wise multiplications, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
) 


(figure 1, transformed input feature map with multiple channels, including feature values on a same position in the plurality of channels,

    PNG
    media_image6.png
    488
    751
    media_image6.png
    Greyscale

)

Brothers does not specifically teach:
add results of the element-wise multiplications, the element-wise multiplications being performed channel-by-channel with respect to the feature vector 

Lebedev teaches:

add results of the element-wise multiplications, the element-wise multiplications being performed channel-by-channel with respect to the feature vector (page 6, equation 1.5 performs a sum of element-wise multiplications (adding results) being performed channel-by-channel (sum over channels) with respect to a feature vector U, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows element-wise multiplications performed channel-by-channel, and summed,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows element-wise multiplications performed channel-by-channel, and summed,,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

)




Regarding independent claim 20:
Brothers teaches:
neural network processing circuitry configured to perform a neural network operation by, performing a Winograd-based convolution operation by performing an element-wise dot product on a input feature map and weight kernels obtained via Winograd transform, respectively (figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, convolution is a dot product, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
), 


Brothers does not specifically teach:
performing the element-wise dot product with respect to each feature beam including corresponding elements in a plurality of channels of the input feature map.

Lebedev teaches:

performing the element-wise dot product with respect to each feature beam including corresponding elements in a plurality of channels of the input feature map (page 6, equation 1.5 suggests a plurality of vectors W (Weight Beams) and a plurality of vectors U (feature beams) being used in an element-wise dot product, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows reformatting the results into a complete channel in the V block of channels,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

).

Regarding claim 2:
Brothers teaches:
the neural network processing circuitry is configured to figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, convolution is a dot product, which is element-wise multiplications, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
) 

Brothers does not specifically teaches:


Lebedev teaches:
page 6, equation 1.5 performs a sum of element-wise multiplications (adding results) being performed channel-by-channel (sum over channels) with respect to a weight vector W and a feature vector U, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows element-wise multiplications performed channel-by-channel, and summed,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows element-wise multiplications performed channel-by-channel, and summed,,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

).

Regarding claim 3:
Brothers teaches:
wherein the neural network circuitry is further configured to skip an element-wise multiplication with respect to a channel having at least one of features having a zero value and weights having the zero value (paragraph 0002, skips zero value weights,
[0002] The subject matter disclosed herein generally relates to convolutional neural networks (CNNs), and more particularly, to an apparatus and method that efficiently skips 0-value weights in parallel in a Winograd-based implementation of convolutions. And paragraph 0033,  ...By reordering the scattered requests emitted by the IDPs as they skip over zero weights, the RAU enables parallel processing of multiple input maps, while skipping over 0-value weights in each of the corresponding kernels.), the features being included in the feature vector of the transformed input feature map, and the weights being included in the weight vector of the transformed weight kernel (
figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, convolution is a dot product, which is element-wise multiplications, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
)


Regarding claim 4:
Brothers teaches:
the neural network processing circuitry is further configured to generate information about first input features having a non-zero value in the input feature map (
figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, convolution is a dot product, which is element-wise multiplications, a transformed feature map is generated information about first input features in the feature map, and would have included non-zero values, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
).

Regarding claim 5:
Brothers teaches:
the neural network processing circuitry is further configured to (figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

) figure 1 shows a transformed weight kernel,

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... ) i
Brothers does not specifically teach:


Lebedev teaches: 
page 6, equation 1.5 suggests a plurality of vectors W (Weight vectors) and a plurality of vectors U (feature beams), 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight kernel into vectors, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

).


Regarding claim 6:
Brothers teaches:
the neural network processing circuitry is further configured to (figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

) generate a transformed output feature map by reverse reformatting output feature values based on a position of a corresponding one of the plurality of weight vectors and configured to perform a Winograd reverse transform on the transformed output feature map (figure 1 shows reverse Winograd transform on the output feature map 103, this process appears to have been well known

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph [0035]... There is also some overhead in transforming the output matrix back from Winograd to linear domain, but the cost of the output transformation is already very low... ).
Brothers does not specifically teach:
position of a corresponding one of the plurality of weight vectors 

Lebedev teaches:
page 8, figure 1.1(B), 1x1 convolution, shows reformatting the results (output feature values) into a complete channel in the V block of channels,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 6, equation 1.5 suggests a plurality of vectors W (Weight Beams) and a plurality of vectors U (feature beams) being used in a dot product, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and 
And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

)
 


Regarding claim 7:
Brothers teaches:
the neural network processing circuitry simultaneously (
figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, in parallel, which is simultaneously, and convolution is a dot product, which is element-wise multiplications, 

    PNG
    media_image7.png
    498
    747
    media_image7.png
    Greyscale


and paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
) weight kernel (same citation as above, shows transformed input feature maps and transformed weight kernels) 
Brothers does not specifically teach:
t
 
Lebedev teaches:
tpage 6, equation 1.5 performs a sum of element-wise multiplications (adding results) being performed channel-by-channel (sum over channels) with respect to a weight vector W and a feature vector U, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows element-wise multiplications performed channel-by-channel, and summed,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows element-wise multiplications performed channel-by-channel, and summed,,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

)   citation as above, equation 1.5 performs a sum of element-wise multiplications (adding results)).

Regarding claim 9:
Brothers teaches:

figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, in parallel, which is simultaneously, and convolution is a dot product, which is element-wise multiplications, 

    PNG
    media_image7.png
    498
    747
    media_image7.png
    Greyscale


and paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
), 
same citation as above), 
Brothers does not specifically teach:
the performing of the dot product comprises: sequentially performing, 
adding, 
Lebedev teaches:
the performing of the dot product comprises: sequentially performing, page 6, equation 1.5 performs a sequential sum of element-wise multiplications (adding results) being performed channel-by-channel (sum over channels) with respect to a weight vector W (weights of a weight beam) and a feature vector U (feature values of a  feature beam), 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows element-wise multiplications performed channel-by-channel, and summed,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows element-wise multiplications performed channel-by-channel, and summed,,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

); and 
adding, same citations as above).


Regarding claim 12:
Brothers teaches:
performing, by the neural network processing circuitry (
figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, in parallel, which is simultaneously, and convolution is a dot product, which is element-wise multiplications, 

    PNG
    media_image7.png
    498
    747
    media_image7.png
    Greyscale


and paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
), 

Brothers does not specifically teach:


Lebedev teaches:
page 6, equation 1.5 performs a sum of element-wise multiplications (adding results) being performed channel-by-channel (sum over channels) with respect to a weight beam W and a feature beam U, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows element-wise multiplications performed channel-by-channel, and summed,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows element-wise multiplications performed channel-by-channel, and summed,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale


And page 5, shows the feature vector is padded with zero on the edge, which implies a zero feature value used in the convolution, 

    PNG
    media_image8.png
    96
    807
    media_image8.png
    Greyscale

).


Regarding claim 13:
Brothers teaches:
generating, by the neural network processing circuitry, at least one of information about input feature values having a non-zero value in the Winograd-transformed input feature map (
figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, convolution is a dot product, which is element-wise multiplications, a transformed feature map itself is generated information about input feature values in the Winograd transformed feature map, and would have included non-zero values, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
) 

Regarding claim 15:
Brothers teaches:

figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network with a transformed input feature map and a transformed weight kernel, convolution is a dot product, which is element-wise multiplications, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
), 
Brothers does not specifically teach:
wherein performing the dot product comprises performing in parallel, 
Lebedev teaches:
wherein performing the dot product comprises performing in parallel (page 7, parallelized convolution is dot product in parallel which implies plurality of streams,
    PNG
    media_image9.png
    102
    753
    media_image9.png
    Greyscale
), page 6, equation 1.5 suggests a plurality of vectors W (Weight Beams) and a plurality of vectors U (feature beams), 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

).


Regarding claim 21:
Brothers teaches:
wherein the neural network processing circuitry includes a plurality of processing elements each configured to 

(figure 1 shows IDPs (neural network processing elements, a plurality) performing a convolution operation of a neural network


    PNG
    media_image10.png
    283
    546
    media_image10.png
    Greyscale

)






 the neural network processing circuitry is further configured to (figure 1 shows IDPs (neural network processing elements) performing a convolution operation of a neural network


    PNG
    media_image10.png
    283
    546
    media_image10.png
    Greyscale

)
 
generate the input feature map using the Winograd transform map (paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain” and figure 1 shows a feature map 101c transformed by IDP 102c into the Winograd domain, transformed feature map 2,

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale


), 



(page 6, equation 1.5 suggests a plurality of vectors W (Weight Beams) and a plurality of vectors U (feature beams) being used in a dot product, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows reformatting the results into a complete channel in the V block of channels,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

), and 

perform Winograd reverse transform on the transformed output feature map ((figure 1 shows reverse Winograd transform on the output feature map 103, this process appears to have been well known

    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph [0035]... There is also some overhead in transforming the output matrix back from Winograd to linear domain, but the cost of the output transformation is already very low... )).

Brothers does not specifically teach:
perform the element-wise dot product with respect to each feature vector including feature values on a same position in the plurality of channels of the input feature map, and

generate a transformed output feature map by reverse reformatting output features based on a position of a corresponding weight vector among a plurality of weight vectors

Lebedev teaches:
perform the element-wise dot product with respect to each feature vector including feature values on a same position in the plurality of channels of the input feature map
(page 6, equation 1.5 teaches an element-wise dot product on a plurality of vectors W and a plurality of vectors U (feature vectors) with same position feature elements in each channel, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale


), and
generate a transformed output feature map by reverse reformatting output features based on a position of a corresponding weight vector among a plurality of weight vectors
(page 6, equation 1.5 suggests a plurality of vectors W (Weight vectors) and a plurality of vectors U (feature vectors) being used in a dot product, 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution, shows reformatting the results into a complete channel in the V block of channels,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight beam into beams, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

), and 


Regarding claim 22:
Brothers teaches:
wherein each of the plurality of processing elements is configured to 
(figure 1 shows IDPs (neural network processing elements) performing a convolution operation of a neural network


    PNG
    media_image10.png
    283
    546
    media_image10.png
    Greyscale

)

Brothers does not specifically teach:
perform sequentially, multiplications channel-by-channel with respect to input feature values included in the feature vector of the input feature map and weights included in a weight vector of each of the weight kernels and adds results of the multiplications, the input feature values and the weights having a non-zero value, and the weight vector corresponding to the feature vector.

Lebedev teaches:
perform sequentially, multiplications channel-by-channel with respect to input feature values included in the feature vector of the input feature map and weights included in a weight vector of each of the weight kernels and adds results of the multiplications, the input feature values and the weights having a non-zero value, and the weight vector corresponding to the feature vector (entire limitation taught by page 6, equation 1.5 suggests a plurality of vectors W (Weight vectors) and a plurality of corresponding vectors U (feature vectors), and shows sequential multiplications channel of the feature vector and the weight vector, and since no mention is made of zero values, the ordinary artisan would have naturally reasoned that the values were non-zero,

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight kernel into vectors, and a channel into feature vectors,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

).



Regarding claim 23:
Brothers teaches:
wherein each of the plurality of processing elements is configured to (figure 1 shows IDPs (neural network processing elements) performing a convolution operation of a neural network


    PNG
    media_image10.png
    283
    546
    media_image10.png
    Greyscale

) skip a multiplication with respect to a channel having at least one of features having a zero value and weights having the zero value (paragraph 0020, skips zero value weights for a channel,
[0020] ...  By doing one weight at a time, processing of 0-valued weights may be skipped by iterating through the non-0 weights in the transformed filter kernel. 

[0029] ...  Only non-zero weights are applied. Zero-valued weights have no effect and are skipped, saving processing cycles and power.
), 
the features being included in the feature vector of the input feature map, and the weights being included in a weight vector of each of the weight kernels (figure 1 shows a feature vector of the input feature map, and weight vector of a weight kernel,

    PNG
    media_image10.png
    283
    546
    media_image10.png
    Greyscale

).

Regarding claim 24:
Brothers teaches:
the neural network processing circuitry is further configured to perform the Winograd transform on the weight kernels (
figure 1 shows an IDP (neural network processing circuitry) with a Winograd transformed weight kernel, 


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

And paragraph 0020, ...The filter kernel is transformed offline into the Winograd domain... , and paragraph 0006, “[0006] One example embodiment provides a method that may include transforming, by a first input data path (IDP) unit, a first input feature map to a Winograd domain”
)

Regarding claim 25:
Brothers teaches:
the neural network processing circuitry is further configured to (figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

) reformat each of the weight kernels into a plurality of weight vectors by grouping weights in corresponding positions in the plurality of channels of the weight kernels into each of the weight vectors.
Brothers does not specifically teach:
plurality of weight vectors by grouping weights in corresponding positions in the plurality of channels of the weight kernels into each of the weight vectors.
Lebedev teaches:
page 6, equation 1.5 suggests a plurality of vectors W (Weight vectors) and a plurality of vectors U (feature beams), 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight kernel into vectors, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers as modified by Lebedev as applied to claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 15, 20, 21, 22, 23, 24, 25 above, further in view of Diril (U.S. Patent Application Publication 20190205358).

Regarding claim 19:
Brothers teaches:
figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

)

figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

)

figure 1 shows an IDP (neural network processing circuitry) performing a convolution operation of a neural network


    PNG
    media_image1.png
    142
    783
    media_image1.png
    Greyscale

)


Brothers does not specifically teach:
determining, 

wherein, when the proportion of zero values is equal to or greater than a reference value, performing the dot product comprises, 

performing sequentially, 

adding sequentially, 

skipping an element-wise multiplication with respect to a channel having at least one of a feature value having a zero value and a weight having a zero value, and 

when the proportion of zero values is less than the reference value, the performing of the dot product comprises simultaneously performing element-wise multiplications channel-by-channel on the feature values of the first feature beam and the weights of the first weight beam and adding the multiplication results.

Lebedev teaches:
performing the dot product comprises, performing sequentially, page 6, equation 1.5 suggests a plurality of vectors W (Weight vectors) and a plurality of vectors U (feature beams), 

    PNG
    media_image2.png
    218
    606
    media_image2.png
    Greyscale

and page 8, figure 1.1(B), 1x1 convolution,

    PNG
    media_image3.png
    616
    608
    media_image3.png
    Greyscale

And page 10, shows reformatting a weight kernel into vectors, and a channel into feature beams,

    PNG
    media_image4.png
    500
    591
    media_image4.png
    Greyscale

); 

adding sequentially, same citation as immediately above); and 

beam and adding the multiplication results (same citation as immediately above).

Diril teaches:
determining, paragraph 0053,
[0053] ... For example, density-aware logical-unit 304 may process incoming vectors or matrices to determine their density (e.g., how many non-zero elements they have, the percentage of non-zero elements they have, etc.). Density-aware logical unit 304 may determine density in a variety of ways. For example, density-aware logical unit 304 may evaluate all or a portion of an input matrix or vector, may read metadata or receive other information indicative of the density of an input matrix or vector, etc. If density-aware logical unit 304 determines that at least one of the first and second vectors or matrices are dense (e.g., have less than predefined number or threshold of zero-value elements), density-aware logical unit 304 may cause sparsity-aware logical unit 306 to be bypassed or disabled.  

and paragraph 0053. [0053] Sparsity-aware logical unit 306 may be disabled or bypassed in some embodiments (e.g., embodiments where processing overhead of sparsity-aware logical unit 306 may be close to, or greater than, any savings gained by skipping zero-value elements). For example, density-aware logical-unit 304 may process incoming vectors or matrices to determine their density (e.g., how many non-zero elements they have, the percentage of non-zero elements they have, etc.)
), 

wherein, when the proportion of zero values is equal to or greater than a reference value (determining an action if a value is less than a threshold implies also determining a different action if the value is greater than a threshold,  paragraph 0053,
[0053] ... For example, density-aware logical-unit 304 may process incoming vectors or matrices to determine their density (e.g., how many non-zero elements they have, the percentage of non-zero elements they have, etc.). Density-aware logical unit 304 may determine density in a variety of ways. For example, density-aware logical unit 304 may evaluate all or a portion of an input matrix or vector, may read metadata or receive other information indicative of the density of an input matrix or vector, etc. If density-aware logical unit 304 determines that at least one of the first and second vectors or matrices are dense (e.g., have less than predefined number or threshold of zero-value elements), density-aware logical unit 304 may cause sparsity-aware logical unit 306 to be bypassed or disabled.
and paragraph 0053. [0053] Sparsity-aware logical unit 306 may be disabled or bypassed in some embodiments (e.g., embodiments where processing overhead of sparsity-aware logical unit 306 may be close to, or greater than, any savings gained by skipping zero-value elements). For example, density-aware logical-unit 304 may process incoming vectors or matrices to determine their density (e.g., how many non-zero elements they have, the percentage of non-zero elements they have, etc.)), 


skipping an element-wise multiplication with respect to a channel having at least one of a feature value having a zero value and a weight having a zero value (a dot product engine performs element-wise multiplications, paragraph 0025,
[0025] The present disclosure is generally directed to performing dot-product calculations using a sparsity-aware dot-product processing system. Such a system, which may be implemented within a hardware accelerator, may distinguish between zero-value elements and non-zero elements of input matrices. Sparsity-aware dot-product systems may take advantage of sparsity within input matrices to improve processing efficiency by skipping operations that include zero-value elements. In other words, sparsity-aware dot-product systems may send only non-zero matrix elements to a dot-product engine for processing, which may reduce the number of operations performed in a dot-product calculation.
), and 

when the proportion of zero values is less than the reference value (xx paragraph 0053,
[0053] ... For example, density-aware logical-unit 304 may process incoming vectors or matrices to determine their density (e.g., how many non-zero elements they have, the percentage of non-zero elements they have, etc.). Density-aware logical unit 304 may determine density in a variety of ways. For example, density-aware logical unit 304 may evaluate all or a portion of an input matrix or vector, may read metadata or receive other information indicative of the density of an input matrix or vector, etc. If density-aware logical unit 304 determines that at least one of the first and second vectors or matrices are dense (e.g., have less than predefined number or threshold of zero-value elements), density-aware logical unit 304 may cause sparsity-aware logical unit 306 to be bypassed or disabled.
and paragraph 0053. [0053] Sparsity-aware logical unit 306 may be disabled or bypassed in some embodiments (e.g., embodiments where processing overhead of sparsity-aware logical unit 306 may be close to, or greater than, any savings gained by skipping zero-value elements). For example, density-aware logical-unit 304 may process incoming vectors or matrices to determine their density (e.g., how many non-zero elements they have, the percentage of non-zero elements they have, etc.)), 


The art of Brothers and the art of Diril are analogous art because they are both directed to convolutional neural networks, as the claimed invention is.

The motivation to use the teachings of Diril with the teachings of Brothers would have been the several benefits recited in Diril including (paragraph 0007):
[0007] While the accelerator may improve processing efficiency (e.g., via reduction of power consumption) by skipping non-zero elements in dot-product operations, the accelerator may further increase dot-product calculation efficiency in a variety of ways. For example, the sparsity-aware dot-product engine may include queues for a plurality of processing units (e.g., logical units configured to perform multiply-accumulate operations) and load-balancing logic configured to, based on an evaluation of the queues, distribute computational pairs of elements from the first and second vectors among the plurality of processing units. As another example, the accelerator may include an inline cache configured to store and accumulate partial sums of output from the plurality of processing units. Caching and accumulating partial sums inline (e.g., within an output bus architecture of the sparsity-aware dot-product engine), instead of storing them in a static random access memory (SRAM) device, may save the overhead associated with reading and writing to SRAM to accumulate each partial sum.

Therefore, because the references are analogous art as discussed above, and there is motivation to combine the teachings as discussed above, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Diril with the teachings of Brothers as modified by Lebedev to obtain the claimed invention.








Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers as modified by Lebedev as applied to Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 15, 20, 21, 22, 23, 24, 25 above, further in view of  Alom (Md Zahangir Alom et al., “The history began from Alexnet: A comprehensive survey on deep learning approaches,” September 2018, https://arxiv.org/abs/1803.01164, 39 pages).

Regarding claim 26:
Brothers does not specifically teach:
wherein, the neural network further comprises a classifier that identifies a classification of an input, and the neural network processing circuitry is further configured to, receive an input as a set of input activations, and perform the convolution operation of the neural network on the set of input activations to generate a classification of the input based on the convolution operation.
Alom teaches:
wherein, the neural network further comprises a classifier that identifies a classification of an input, and the neural network processing circuitry is further configured to, receive an input as a set of input activations, and perform the convolution operation of the neural network on the set of input activations to generate a classification of the input based on the convolution operation (page 8, figure 11, right-side, shows a final convolution layer working on input activation to generate a classification based on the convolution,

    PNG
    media_image11.png
    366
    837
    media_image11.png
    Greyscale

)
The art of Brothers and the art of Alom are analogous art because they are both directed to convolutional neural networks, as the claimed invention is.

The motivation to use the teachings of Alom with the teachings of Brothers would have been the several benefits recited in Alom including (page 8):

    PNG
    media_image12.png
    266
    456
    media_image12.png
    Greyscale



Therefore, because the references are analogous art as discussed above, and there is motivation to combine the teachings as discussed above, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Alom with the teachings of Brothers as modified by Lebedev to obtain the claimed invention.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Janedula (U.S. Patent Application 20190042923) teaches acceleration Winograd convolution.

Lee (U.S. Patent Application 20180253636) teaches parallel neural network processors, and forming feature vector and weight vector, and skipping zero value features.

Park (U.S. Patent Application 20180253635) teaches forming feature vector and weight vector, and performing convolution in parallel on different processors (especially paragraphs 0183-0186, 0206-0209 ).

Fei-Fei Li et al., “Lecture 11 CNN’s in Practice,” 2016, https://kipdf.com/lecture-11-cnns-in-practice-17-feb-lecture-fei-fei-li-andrej-karpathy-justin-joh_5ade18cb7f8b9a47038b4596.html; pages 71-72 show unrolling the channels and weight kernels.

Aravind Vasudevan et al., “Parallel multi channel convolution using general matrix multiplication,” 2017, arXiv, 13 pages; appears to substantially teach the independent claims.

Yufei Ma et al., “Optimizing the convolution operation to accelerate deep neural networks on FPGA,” 2018, IEEE Transactions on Very Large Scale Integration (VLSI) Systems, 15 pages; appears to substantially teach the independent claims.

Andrew Anderson et al., “Low-memory GEMM-based convolution algorithms for deep neural networks,” 2017, arXiv, 6 pages; appears to substantially teach the independent claims.

John Canny, “Lecture 5:Convolutional Networks I,” 2018, http://cs231n.stanford.edu/slides/2018/cs231n_2018_lecture05.pdf, 129 pages; teaches substantially independent claims on page 86:

    PNG
    media_image13.png
    507
    770
    media_image13.png
    Greyscale


Andrew Lavin et al., “Fast Algorithms for Convolutional Neural Networks,” 2016, 2016 IEEE Conference on Computer Vision and Pattern Recognition, pages 4013-4021; teaches Winograd transform for convolution.

Lin Bai et al., “A CNN accelerator on FPGA using depthwise separable convolution,” 2018, IEEE Transactions on Circuits and Systems-II Express Briefs, volume 65, no. 10, 5 pages; teaches depthwise convolution FPGA.

Jiuxiang Gu et al., “Recent advances in convolutional neural networks,” 2018, Pattern Recognition, pages 354-377; teaches general CNN acceleration.

V. Lebedev et al., “Speeding-up convolutional neural networks: a survey,” 2018,Technical Sciences, volume 66, number 6, 799-811; teaches tensor decomposition which suggests kernel and input beams.

Md Zahangir Alom et al., “The history began from Alexnet: A comprehensive survey on deep learning approaches,” September 2018, https://arxiv.org/abs/1803.01164, 39 pages; teaches claim 26:

    PNG
    media_image11.png
    366
    837
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RG/
/AKASH SAXENA/Primary Examiner, Art Unit 2147